


Exhibit 10.19

 

1999 COMERICA INCORPORATED

AMENDED AND RESTATED

COMMON STOCK DEFERRED INCENTIVE AWARD PLAN

(AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2008)

 

--------------------------------------------------------------------------------


 

1999 COMERICA INCORPORATED

AMENDED AND RESTATED

COMMON STOCK DEFERRED INCENTIVE AWARD PLAN

 

ARTICLE I

PURPOSE AND INTENT

1

 

 

 

ARTICLE II

DEFINITIONS

1

 

 

 

ARTICLE III

ELECTION TO PARTICIPATE IN THE PLAN

5

 

 

 

 

 

A.

COMPLETION OF IRREVOCABLE ELECTION FORM

5

 

B.

CONTENTS OF IRREVOCABLE ELECTION FORM

6

 

C.

EFFECT OF SUBMITTING AN IRREVOCABLE ELECTION FORM

6

 

D.

SPECIAL RULES APPLICABLE TO IRREVOCABLE ELECTION FORMS AND DEFERRAL OF INCENTIVE
AWARDS

6

 

E.

SUBSEQUENT ELECTIONS

7

 

 

 

 

ARTICLE IV

DEFERRED INCENTIVE AWARD ACCOUNTS AND INVESTMENT OF DEFERRED INCENTIVE AWARD

8

 

 

 

 

 

A.

DEFERRED INCENTIVE AWARD ACCOUNTS

8

 

B.

EARNINGS AND CHARGES ON ACCOUNTS

8

 

C.

CONTRIBUTION OF INCENTIVE AWARD DEFERRALS TO TRUST

9

 

D.

INSULATION FROM LIABILITY

9

 

E.

OWNERSHIP OF INCENTIVE AWARD DEFERRALS

9

 

F.

ADJUSTMENT OF ACCOUNTS UPON CHANGES IN CAPITALIZATION

10

 

 

 

 

ARTICLE V

DISTRIBUTION OF INCENTIVE AWARD DEFERRALS

10

 

 

 

 

 

A.

IN GENERAL

10

 

B.

DESIGNATION OF BENEFICIARY

16

 

 

 

 

ARTICLE VI

AMENDMENT OR TERMINATION

17

 

 

 

 

A.

AMENDMENT OF PLAN

17

 

B.

TERMINATION OF PLAN

17

 

 

 

 

ARTICLE VII

AUDITING OF ACCOUNTS AND STATEMENTS TO PARTICIPANTS

18

 

 

 

 

 

A.

AUDITING OF ACCOUNTS

18

 

B.

STATEMENTS TO PARTICIPANTS

19

 

C.

FEES AND EXPENSES OF ADMINISTRATION

19

 

D.

NONCOMPLIANCE

19

 

 

 

ARTICLE VIII

MISCELLANEOUS PROVISIONS

19

 

 

 

 

A.

VESTING OF ACCOUNTS

19

 

B.

PROHIBITION AGAINST ASSIGNMENT

19

 

C.

NO EMPLOYMENT CONTRACT

20

 

D.

SUCCESSORS BOUND

20

 

E.

PROHIBITION AGAINST LOANS

20

 

F.

ADMINISTRATION BY COMMITTEE

20

 

G.

GOVERNING LAW AND RULES OF CONSTRUCTION

20

 

i

--------------------------------------------------------------------------------


 

 

H.

POWER TO INTERPRET

21

 

I.

COMPLIANCE & SEVERABILITY

21

 

J.

CLAIMS PROCEDURES

21

 

K.

EFFECTIVE DATE

22

 

ii

--------------------------------------------------------------------------------



 


ARTICLE I


 


PURPOSE AND INTENT


 

The Plan enables Participants to defer receipt of all or a portion of their
Incentive Award to provide additional income for them subsequent to their
retirement, Disability or termination of employment. It is the intention of the
Corporation that the Plan be a plan which is unfunded and maintained primarily
for the purpose of providing deferred compensation for a select group of
management or highly compensated employees.

 


ARTICLE II


 

DEFINITIONS

 

The following words and phrases, wherever capitalized shall have the following
meanings respectively:

 


A.                                   “ACCOUNT(S)”. MEANS THE BOOK RESERVE
ACCOUNT ESTABLISHED BY THE PLAN ADMINISTRATOR FOR EACH PARTICIPANT UNDER
ARTICLE IV(A) HEREOF.


 


B.                                     “AGGREGATED PLAN” MEANS ALL AGREEMENTS,
METHODS, PROGRAMS, AND OTHER ARRANGEMENTS SPONSORED BY THE CORPORATION THAT
WOULD BE AGGREGATED WITH THIS PLAN UNDER SECTION 1.409A-1(C) OF THE REGULATIONS.


 


C.                                     “BENEFICIARY(IES)” MEANS THE PERSON(S),
NATURAL OR CORPORATE, IN WHATEVER CAPACITY, DESIGNATED BY A PARTICIPANT PURSUANT
TO THIS PLAN, OR THE PERSON OTHERWISE DEEMED TO CONSTITUTE THE PARTICIPANT’S
BENEFICIARY UNDER ARTICLE V(B)(2) HEREOF, TO RECEIVE A DISTRIBUTION HEREUNDER ON
ACCOUNT OF THE PARTICIPANT’S DEATH.


 


D.                                    “BOARD” MEANS THE BOARD OF DIRECTORS OF
THE CORPORATION.


 


E.                                      “CHANGE IN CONTROL” SHALL HAVE THE
MEANING SET FORTH IN EXHIBIT A TO THIS PLAN.


 


F.                                      “CODE” MEANS THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.

 

1

--------------------------------------------------------------------------------



 


G.                                     “COMERICA STOCK” MEANS SHARES OF COMMON
STOCK OF THE CORPORATION, $5.00 PAR VALUE.


 


H.                                    “COMERICA STOCK FUND” MEANS THE INVESTMENT
OPTION ESTABLISHED UNDER THE PLAN IN WHICH INCENTIVE AWARD DEFERRALS UNDER THE
PLAN SHALL BE DEEMED INVESTED IN UNITS WHOSE VALUE IS TIED TO THE MARKET VALUE
OF SHARES OF COMERICA STOCK.


 


I.                                         “COMMITTEE” MEANS THE GOVERNANCE,
COMPENSATION AND NOMINATING COMMITTEE OF THE BOARD, OR SUCH OTHER COMMITTEE
APPOINTED BY THE BOARD TO ADMINISTER THE PLAN.


 

J.                                        “Corporation” means Comerica
Incorporated, a Delaware corporation, and any successor entity.

 


K.                                    “DISABLED” OR “DISABILITY” MEANS A
PARTICIPANT’S INABILITY TO ENGAGE IN ANY SUBSTANTIAL GAINFUL ACTIVITY BY REASON
OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE
EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD
OF NOT LESS THAN TWELVE (12) MONTHS, OR IS BY REASON OF ANY MEDICALLY
DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN
DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE
(12) MONTHS, RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN
THREE (3) MONTHS UNDER AN ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES OF THE
PARTICIPANT’S EMPLOYER.


 


L.                                      “EMPLOYER” MEANS THE CORPORATION AND
EACH SUBSIDIARY CORPORATION, AND ANY SUCCESSOR ENTITY THERETO.


 


M.                                 “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED.


 

N.                                    “Incentive Award” means (i) a business
unit incentive or (ii) an incentive award granted to Participants pursuant to
the Management Incentive Plan which qualifies as Section 409A Performance Based
Compensation and which is related to the Corporation’s performance, including,
but not limited to, awards earned with respect to one-year and three-year
Performance Periods. Notwithstanding the preceding sentence, only business unit
incentives

 

2

--------------------------------------------------------------------------------


 

that are (i) awarded to Participants holding a position of at least Paygrade BE1
(or its equivalent), (ii) eligible for distribution no more frequently than
annually and (iii) eligible for distribution at or about the same time as
incentive awards under the Management Incentive Plan, will be deemed to
constitute Incentive Awards. Furthermore, the term “Incentive Award” shall not
include business unit incentives granted under any warrant compensation plan.

 


O.                                    “INCENTIVE AWARD DEFERRAL(S)” MEANS THE
AMOUNT OF AN INCENTIVE AWARD DEFERRED PURSUANT TO A TIMELY FILED IRREVOCABLE
ELECTION FORM AND, WHERE THE CONTEXT REQUIRES, SHALL ALSO INCLUDE EARNINGS ON
SUCH AMOUNTS.


 


P.                                      “IRREVOCABLE ELECTION FORM” MEANS THE
FORM USED BY AN ELIGIBLE INDIVIDUAL OR A PARTICIPANT TO MAKE DEFERRAL ELECTIONS
PURSUANT TO ARTICLE III(A) OF THIS PLAN, AS PROVIDED BY THE CORPORATION, AND AS
REVISED FROM TIME TO TIME.


 

Q.                                    “Management Incentive Plan” means the
Amended and Restated Comerica Incorporated Management Incentive Plan, as amended
from time to time.

 


R.                                     “PARTICIPANT” MEANS AN EMPLOYEE WHOSE
IRREVOCABLE ELECTION FORM HAS BEEN TIMELY RECEIVED BY THE CORPORATION PURSUANT
TO ARTICLE III(A) HEREOF, OR AN EMPLOYEE WHO HAS A DEFERRAL ELECTION CURRENTLY
IN EFFECT, AN EMPLOYEE OR FORMER EMPLOYEE WITH AN ACCOUNT BALANCE UNDER THE
PLAN.


 


S.                                      “PERFORMANCE PERIOD” MEANS, WITH RESPECT
TO INCENTIVE AWARDS, THE PERIOD SPECIFIED BY THE COMMITTEE, WHICH PERIOD SHALL
NOT BE LESS THAN TWELVE (12) MONTHS, DURING WHICH PARTICIPANTS CAN EARN SUCH
INCENTIVE AWARDS.


 


T.                                     “PLAN” MEANS THE 1999 COMERICA
INCORPORATED AMENDED AND RESTATED COMMON STOCK DEFERRED INCENTIVE AWARD PLAN,
THE PROVISIONS OF WHICH ARE SET FORTH HEREIN, AS THEY MAY BE AMENDED FROM TIME
TO TIME.


 


U.                                    “PLAN ADMINISTRATOR(S)” MEANS THE
INDIVIDUAL(S) APPOINTED BY THE COMMITTEE TO HANDLE THE DAY-TO-DAY ADMINISTRATION
OF THE PLAN.


 


V.                                     “REGULATIONS” MEANS THE TREASURY
REGULATIONS PROMULGATED UNDER THE CODE.

 

3

--------------------------------------------------------------------------------


 

W.                                “Retirement” means, for purposes of this Plan,
the earlier of (i) the date on which the Participant attains at least age
fifty-five (55) and has completed five (5) years of service or (ii) the date on
which the Participant attains age sixty-five (65).

 

X.                                    “Section 409A Performance Based
Compensation” means any Incentive Award that qualifies as “performance based
compensation” within the meaning of Regulations Section 1.409A-1(e).
Notwithstanding any other provision herein, no Incentive Award will be deemed to
constitute Section 409A Performance Based Compensation if the performance
conditions that serve as the basis for the Incentive Award are substantially
certain to be satisfied at the time such performance conditions are established.

 

Y.                                     “Separation from Service” means a
reasonably anticipated permanent reduction in the level of bona fide services
performed by the Participant for the Employer to 20% or less of the average
level of bona fide services performed by the Participant for the Employer
(whether as an employee or an independent contractor) in the immediately
preceding thirty-six (36) months (or the full period of service to the Employer
if the Participant has been providing services to the Employer for less than
thirty-six (36) months). The determination of whether a Separation from Service
has occurred shall be made by the Committee in accordance with the provisions of
Code Section 409A and the Regulations promulgated thereunder.

 


Z.                                     “SPECIFIED EMPLOYEE” MEANS A KEY
EMPLOYEE, AS DEFINED IN CODE SECTION 416(I), WITHOUT REGARD TO PARAGRAPH
(5) THEREOF, OF AN EMPLOYER, AS CONTEMPLATED IN CODE SECTION 409A AND THE
REGULATIONS PROMULGATED THEREUNDER.


 

AA.                         “Trust” means one or more rabbi trusts, as may be
established by the Corporation in connection with this Plan. Such rabbi trusts
may be irrevocable and shall conform with the requirements of Revenue Procedure
92-64 (and subsequent guidance issued thereto).

 


BB.                             “TRUSTEE” MEANS THE ENTITY SELECTED BY THE
CORPORATION AS TRUSTEE OF THE TRUST, IF ANY.

 

4

--------------------------------------------------------------------------------


 

CC.                             “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, or a dependent (as defined in Code
Section 152, without regard to Section 152(b)(1), (b)(2), and (d)(1)(B)) of the
Participant; loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance, for example not as a result of a natural disaster); or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The determination of whether a
Participant has suffered a financial hardship as a result of an Unforeseeable
Emergency shall be made by the Committee in accordance with the provisions of
Code Section 409A and the Regulations promulgated thereunder.

 


ARTICLE III


 


ELECTION TO PARTICIPATE IN THE PLAN


 

A.                                   Completion of Irrevocable Election Form. An
individual who has been notified by the Committee of his eligibility to
participate in the Plan and who wishes to become a Participant in the Plan must
submit a signed Irrevocable Election Form in accordance with Sections (B) and
(D) below within the time frame permitted by the Plan Administrator, which will
in no event be later than, with respect to Incentive Awards that do not qualify
as Section 409A Performance Based Compensation, the last business date preceding
the first day of the Performance Period during which the Incentive Award may be
earned and, with respect to Incentive Awards that qualify as Section 409A
Performance Based Compensation, six (6) months prior to the end of the
Performance Period during which the Incentive Award may be earned. An eligible
individual will be deemed to have made an election under this Plan on the date
that the Corporation receives the Irrevocable Election Form. An eligible
individual must timely file an Irrevocable Election Form with respect to each
Performance Period in which he or she wishes to defer an Incentive Award.
Notwithstanding anything in this Article III to the contrary, the Committee, in
its

 

5

--------------------------------------------------------------------------------


 

sole discretion, may impose limitations on the percentage or dollar amount of
any election to defer an Incentive Award hereunder.

 

B.                                     Contents of Irrevocable Election Form.
Each Irrevocable Election Form shall: (i) designate the amount of the Incentive
Award to be deferred in whole percentages or in whole dollars, to the extent
permitted by the Plan Administrator, (ii) request that the Employer defer
payment of the Incentive Award to the Participant until the Participant’s
Separation from Service, (iii) state how the Participant wishes to receive
payment of the Incentive Award Deferrals at Retirement (e.g., in a lump sum or
installments), (iv) state that the Incentive Award Deferrals will be deemed to
be invested in Comerica Stock, and (v) contain other provisions the Committee
deems appropriate.

 

C.                                     Effect of Submitting an Irrevocable
Election Form. Upon submission of his or her Irrevocable Election Form, the
eligible individual or Participant shall be (i) bound by the provisions of the
Plan and by the provisions of any agreement governing the Trust; (ii) bound by
the provisions of the Irrevocable Election Form; and (iii) deemed to have
assumed the risks of deferral, including, without limitation, the risk of poor
investment performance, the risk that the Corporation may become insolvent and
the risk that Incentive Award Deferrals (and earnings thereon) may be subject to
penalties and interest as a result of noncompliance with Code Section 409A as
described in Article VII(D) of this Plan.

 

D.                                    Special Rules Applicable to Irrevocable
Election Forms and Deferral of Incentive Awards.


 


1.                                       DEFERRAL ELECTION TO BE MADE BEFORE THE
INCENTIVE AWARD IS EARNED. INCENTIVE AWARDS MAY ONLY BE DEFERRED TO THE EXTENT
THAT THEY HAVE NOT YET BEEN EARNED BY A PARTICIPANT.


 


2.                                       DEFERRAL ELECTIONS FOR
PERFORMANCE-BASED INCENTIVE AWARDS. AN ELIGIBLE INDIVIDUAL MAY ELECT TO DEFER AN
INCENTIVE AWARD THAT QUALIFIES AS SECTION 409A PERFORMANCE BASED COMPENSATION IN
ACCORDANCE WITH ARTICLE III(A) ABOVE; PROVIDED THAT

 

6

--------------------------------------------------------------------------------


 


THE PARTICIPANT PERFORMS SERVICES FOR THE EMPLOYER CONTINUOUSLY FROM THE LATER
OF (I) THE BEGINNING OF THE PERFORMANCE PERIOD OR (II) THE DATE THE PERFORMANCE
CRITERIA FOR THE APPLICABLE INCENTIVE AWARD ARE ESTABLISHED, THROUGH THE DATE
THAT SUCH ELECTION IS MADE; AND PROVIDED FURTHER THAT NO ELECTION TO DEFER AN
INCENTIVE AWARD MAY BE MADE AFTER SUCH INCENTIVE AWARD HAS BECOME “READILY
ASCERTAINABLE” FOR PURPOSES OF CODE SECTION 409A.


 


3.                                       DEFERRAL ELECTIONS UPON INITIAL
PARTICIPATION. NOTWITHSTANDING THE PRECEDING SENTENCE, AN ELIGIBLE INDIVIDUAL
MAY FILE AN IRREVOCABLE ELECTION FORM WITH THE CORPORATION WITHIN THIRTY (30)
DAYS AFTER THE DATE SUCH INDIVIDUAL FIRST BECOMES ELIGIBLE TO PARTICIPATE IN THE
PLAN WITH RESPECT TO A PERCENTAGE OF THE INCENTIVE AWARD REPRESENTED BY A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS REMAINING IN THE
PERFORMANCE PERIOD AFTER THE ELECTION IS MADE AND THE DENOMINATOR OF WHICH IS
THE TOTAL NUMBER OF DAYS IN THE PERFORMANCE PERIOD.


 


4.                                       IRREVOCABILITY OF DEFERRAL ELECTION.
EXCEPT TO THE EXTENT EXPRESSLY PROVIDED UNDER THE PLAN OR PERMITTED UNDER CODE
SECTION 409A AND THE REGULATIONS PROMULGATED THEREUNDER, THE PROVISIONS OF THE
IRREVOCABLE ELECTION FORM RELATING TO AN ELECTION TO DEFER THE INCENTIVE AWARD
AND THE SELECTION OF THE TIME AND MANNER OF PAYMENT OF THE INCENTIVE AWARD
DEFERRALS SHALL BE IRREVOCABLE AS OF THE LAST DATE ON WHICH SUCH IRREVOCABLE
ELECTION FORM MAY BE SUBMITTED IN ACCORDANCE WITH ARTICLE III(A).

 

E.                                      Subsequent Elections. A Participant is
not permitted to make a subsequent election with respect to the timing or form
of payment of any Compensation deferred under this Plan pursuant to an
Irrevocable Election Form that has become irrevocable in accordance with
Article III(D)(4) above.

 

7

--------------------------------------------------------------------------------

 


ARTICLE IV


 


DEFERRED INCENTIVE AWARD ACCOUNTS
AND INVESTMENT OF DEFERRED INCENTIVE AWARD


 

A.                                   Deferred Incentive Award Accounts.  The
Plan Administrator shall establish a book reserve account in the name of each
Participant.  As soon as is administratively feasible following the date the
Incentive Award subject to an Irrevocable Election Form would otherwise be paid
to the Participant, the Plan Administrator shall credit the amount of the
Incentive Award being deferred to the Participant’s Account.

 


B.                                     EARNINGS AND CHARGES ON ACCOUNTS.  AT THE
TIME A PARTICIPANT SUBMITS AN IRREVOCABLE ELECTION FORM, AND FROM TIME TO TIME
THEREAFTER AT INTERVALS TO BE DETERMINED BY THE PLAN ADMINISTRATOR, THE BALANCE
OF EACH PARTICIPANT’S ACCOUNT, AND ANY EARNINGS AND DIVIDENDS THEREON SHALL BE
DEEMED INVESTED IN COMERICA STOCK.


 

The Corporation shall be under no obligation to acquire any Comerica Stock to
fund this Plan, and any investment actually made by the Corporation with
Incentive Award Deferrals will be acquired solely in the name of the
Corporation, and will remain the sole property of the Corporation, except to the
extent held in a Trust.

 

From time to time, at intervals to be determined by the Committee, but not less
than once annually, each Participant’s Account shall be credited with earnings
or charged with losses resulting from the deemed investment of the Incentive
Award Deferrals credited to the Account as though the Incentive Award Deferrals
had been hypothetically invested in Comerica Stock, and shall be charged with
any distributions, any federal and state income tax withholdings, any social
security tax as may be required by law and by any further amounts, including
administrative fees and expenses, the Employer is either required to withhold or
determines are appropriate charges to such Participant’s Account.

 

8

--------------------------------------------------------------------------------


 

C.                                     Contribution of Incentive Award Deferrals
to Trust.  In the sole discretion of the Corporation, all or any portion of the
Incentive Award Deferrals credited to any Participant’s Account may be
contributed to a Trust established by the Corporation in connection with the
Plan.  No Participant or Beneficiary shall have the right to direct or require
that the Corporation contribute the Participant’s Incentive Award Deferrals to
the Trust.  Any Incentive Award Deferrals so contributed shall be held, invested
and administered to provide benefits under the Plan except as otherwise required
in the agreement governing the Trust.

 

D.                                    Insulation from Liability.  The
Corporation agrees to indemnify and to defend, to the fullest extent permitted
by law, any person serving as a member of the Committee or as the Plan
Administrator (including any employee or former employee who formerly so served)
who is, or is threatened to be made, a named defendant or respondent in a
proceeding because of such person’s status as a member of the Committee or the
Plan Administrator against any costs (including reasonable attorneys’ fees)  or
liability, unless attributable to such individual’s own fraud or willful
misconduct.

 

E.                                      Ownership of Incentive Award Deferrals.
Title to and beneficial ownership of any assets, of whatever nature, which may
be credited to any Account shall at all times remain with the Corporation, and
no Participant or Beneficiary shall have any property interest whatsoever in any
specific assets of the Corporation by reason of the establishment of the Plan
nor shall the rights of any Participant or Beneficiary to payments under the
Plan be increased by reason of the Corporation’s contribution of Incentive Award
Deferrals to the Trust.  The rights of each Participant and Beneficiary
hereunder shall be limited to enforcing the unfunded, unsecured promise of the
Corporation to pay benefits under the Plan, and the status of any Participant or
Beneficiary shall be that of an unsecured general creditor of the Corporation. 
Participants and Beneficiaries shall not be deemed to be parties to any trust
agreement the Corporation enters into with the Trustee.

 

9

--------------------------------------------------------------------------------


 

F.                                      Adjustment of Accounts Upon Changes In
Capitalization.  In the event the number of outstanding shares of Comerica Stock
changes as a result of any stock split, stock dividend, recapitalization,
merger, consolidation, reorganization, combination, or exchange of shares,
split-up, spin-off, liquidation or other similar change in capitalization, or
any distribution made to common stockholders other than cash dividends, the
number or kind of shares of Comerica Stock in which Accounts are deemed to be
invested shall be automatically adjusted, and the Plan Administrator shall be
authorized to make such other equitable adjustment of any Account, so that the
value of the Account shall not be decreased by reason of the occurrence of such
event.  Any such adjustment shall be conclusive and binding.

 


ARTICLE V


 


DISTRIBUTION OF INCENTIVE AWARD DEFERRALS


 

A.                                   In General.  The Incentive Award Deferrals
shall be paid to the Participant or to the Participant’s Beneficiary as follows:

 


1.                                       SEPARATION FROM SERVICE FOLLOWING
RETIREMENT.  IF THE PARTICIPANT’S SEPARATION FROM SERVICE OCCURS ON OR AFTER THE
DATE ON WHICH THE PARTICIPANT QUALIFIES FOR RETIREMENT, THE CORPORATION SHALL
DISTRIBUTE, OR COMMENCE TO DISTRIBUTE, (OR INSTRUCT THE TRUSTEE TO DISTRIBUTE OR
TO COMMENCE TO DISTRIBUTE) WITHIN NINETY (90) DAYS FOLLOWING SUCH PARTICIPANT’S
SEPARATION FROM SERVICE, THE BALANCE OF THE PARTICIPANT’S ACCOUNT IN COMERICA
STOCK TO THE PARTICIPANT OR, IF APPLICABLE, THE PARTICIPANT’S BENEFICIARY IN ANY
MANNER DESCRIBED BELOW THAT IS SPECIFIED IN THE APPLICABLE IRREVOCABLE ELECTION
FORM:  (I) A SINGLE LUMP SUM; (II) FIVE (5) ANNUAL INSTALLMENTS; (III) TEN
(10) ANNUAL INSTALLMENTS; OR (IV) FIFTEEN (15) ANNUAL INSTALLMENTS.
NOTWITHSTANDING THE PRECEDING SENTENCE, IN THE CASE OF A SPECIFIED EMPLOYEE,
DISTRIBUTIONS WILL BE DELAYED UNTIL THE FIRST BUSINESS DATE THAT IS SIX
(6) MONTHS AFTER THE DATE OF SUCH SPECIFIED EMPLOYEE’S SEPARATION FROM SERVICE
(OR, IF EARLIER, THE DATE OF DEATH OF THE SPECIFIED EMPLOYEE).

 

10

--------------------------------------------------------------------------------


 

Installment payments shall be calculated by multiplying the Participant’s
Account balance on the date of determination by a fraction, the numerator of
which is one (1) and the denominator of which is the number of years over which
the benefits will be paid, as specified in the applicable Irrevocable Election
Form, less the number of years elapsed in such period on the date of the
determination.  The value of the Participant’s Account shall be determined based
upon the closing price of the Common Stock on the trading day immediately prior
to the distribution of the installment payment or Account balance.

 


2.                                       DEATH OR SEPARATION FROM SERVICE PRIOR
TO RETIREMENT.  IF A PARTICIPANT DIES OR HAS A SEPARATION FROM SERVICE PRIOR TO
THE DATE ON WHICH HE QUALIFIES FOR RETIREMENT (UNLESS SUCH SEPARATION FROM
SERVICE IS DUE TO THE PARTICIPANT’S DISABILITY), THEN NOTWITHSTANDING THE MANNER
SPECIFIED IN THE APPLICABLE IRREVOCABLE ELECTION FORM, THE CORPORATION SHALL
DISTRIBUTE (OR DIRECT THE TRUSTEE TO DISTRIBUTE) THE BALANCE OF THE
PARTICIPANT’S ACCOUNT IN COMERICA STOCK TO THE PARTICIPANT OR, IF APPLICABLE, TO
THE PARTICIPANT’S BENEFICIARY IN A SINGLE LUMP SUM DISTRIBUTION WITHIN NINETY
(90) DAYS FOLLOWING THE DATE OF THE PARTICIPANT’S DEATH OR SEPARATION FROM
SERVICE, WHICHEVER IS APPLICABLE.  NOTWITHSTANDING THE PRECEDING SENTENCE, IN
THE CASE OF A SPECIFIED EMPLOYEE, PAYMENT WILL BE DELAYED UNTIL THE FIRST
BUSINESS DATE THAT IS SIX (6) MONTHS AFTER THE DATE OF SUCH SPECIFIED EMPLOYEE’S
SEPARATION FROM SERVICE (OR, IF EARLIER, THE DATE OF SUCH SPECIFIED EMPLOYEE’S
DEATH).


 


3.                                       DISABILITY PRIOR TO RETIREMENT.  IF THE
PARTICIPANT’S SEPARATION FROM SERVICE OCCURS PRIOR TO THE DATE ON WHICH HE
QUALIFIES FOR RETIREMENT AND IS DUE TO THE PARTICIPANT’S DISABILITY, THE
CORPORATION SHALL DISTRIBUTE, OR COMMENCE TO DISTRIBUTE, (OR INSTRUCT THE
TRUSTEE TO DISTRIBUTE OR TO COMMENCE TO DISTRIBUTE) WITHIN NINETY (90) DAYS
FOLLOWING SUCH SEPARATION FROM SERVICE, THE BALANCE OF THE PARTICIPANT’S ACCOUNT
IN COMERICA STOCK TO THE PARTICIPANT OR, IF APPLICABLE, TO THE PARTICIPANT’S
LEGAL

 

11

--------------------------------------------------------------------------------


 


REPRESENTATIVE IN SUCH MANNER AS IS SPECIFIED IN THE APPLICABLE IRREVOCABLE
ELECTION FORM.


 


4.                                       DEATH OF PARTICIPANT PRIOR TO END OF
INSTALLMENT DISTRIBUTION PERIOD.  IF THE PARTICIPANT DIES AFTER THE COMMENCEMENT
OF INSTALLMENTS HEREUNDER BUT PRIOR TO THE DISTRIBUTION OF HIS OR HER ENTIRE
ACCOUNT, THEN NOTWITHSTANDING THE MANNER OF DISTRIBUTION SPECIFIED IN THE
APPLICABLE IRREVOCABLE ELECTION FORM, THE CORPORATION SHALL DISTRIBUTE (OR
DIRECT THE TRUSTEE TO DISTRIBUTE) THE BALANCE OF THE PARTICIPANT’S ACCOUNT IN
COMERICA STOCK TO THE PARTICIPANT’S BENEFICIARY IN A SINGLE LUMP SUM
DISTRIBUTION WITHIN NINETY (90) DAYS FOLLOWING THE DATE OF THE PARTICIPANT’S
DEATH.


 


5.                                       EFFECT OF UNFORESEEABLE EMERGENCY.  IN
THE EVENT OF AN UNFORESEEABLE EMERGENCY INVOLVING A PARTICIPANT, THE COMMITTEE
MAY, IN ITS SOLE DISCRETION:


 

A.                                       DIRECT A SINGLE DISTRIBUTION OF
COMERICA STOCK TO THE PARTICIPANT FROM THE PARTICIPANT’S ACCOUNT, WITHIN NINETY
(90) DAYS FOLLOWING SUCH UNFORESEEABLE EMERGENCY,  WITH A VALUE NOT TO EXCEED
THE AMOUNT REASONABLY NECESSARY TO COVER THE EMERGENCY, PLUS AMOUNTS NECESSARY
TO PAY ANY FEDERAL, STATE, LOCAL OR FOREIGN INCOME TAXES ANTICIPATED AS A RESULT
OF THE DISTRIBUTION.  HOWEVER, NO DISTRIBUTION WILL BE MADE ON ACCOUNT OF AN
UNFORESEEABLE EMERGENCY TO THE EXTENT THAT SUCH EMERGENCY IS OR MAY BE RELIEVED
(I) THROUGH REIMBURSEMENT OR COMPENSATION FROM INSURANCE OR OTHERWISE, (II) BY
LIQUIDATION OF THE PARTICIPANT’S ASSETS, TO THE EXTENT THE LIQUIDATION OF SUCH
ASSETS WOULD NOT  ITSELF CAUSE SEVERE FINANCIAL HARDSHIP, OR (III) BY CESSATION
OF DEFERRALS UNDER ARTICLE V(A)(5)(B).  THE DETERMINATION OF THE AMOUNT
REASONABLY NECESSARY TO COVER THE EMERGENCY MUST TAKE INTO ACCOUNT ADDITIONAL
COMPENSATION THAT IS AVAILABLE BY CANCELLATION OF A DEFERRAL ELECTION PURSUANT
TO ARTICLE V(A)(5)(B); AND/OR

 

12

--------------------------------------------------------------------------------


 

B.                                      CANCEL A FUTURE DEFERRAL ELECTION WITH
RESPECT TO  THE AMOUNT NECESSARY, IN THE JUDGMENT OF THE COMMITTEE, TO ALLEVIATE
THE FINANCIAL HARDSHIP OCCASIONED BY THE UNFORESEEABLE EMERGENCY.

 

Any Participant desiring a distribution on account of an Unforeseeable
Emergency, shall submit to the Committee a written request that sets forth in
reasonable detail the Unforeseeable Emergency that would cause the Participant
severe financial hardship, and the amount the Participant believes to be
necessary to alleviate the financial hardship.  If a Participant receives a
hardship distribution under this Article V(A)(5) and/or under the Comerica
Incorporated Preferred Savings Plan, the Irrevocable Election Form submitted
hereunder by or on behalf of the Participant shall be automatically cancelled. 
Any Participant who receives a hardship distribution or whose deferral election
is cancelled hereunder shall not again be eligible to submit a deferral election
until the next enrollment period after the calendar year in which the hardship
distribution is made or the Irrevocable Election Form is cancelled.

 


6.                                       DISTRIBUTIONS OF SMALL AMOUNTS.  IF, AT
THE TIME AN INSTALLMENT DISTRIBUTION OF A PARTICIPANT’S ACCOUNT IS SCHEDULED TO
COMMENCE, THE FAIR MARKET VALUE OF SUCH ACCOUNT DOES NOT EXCEED $5,000, THEN
NOTWITHSTANDING AN ELECTION BY THE PARTICIPANT TO RECEIVE DISTRIBUTION OF SUCH
ACCOUNT IN INSTALLMENTS, THE BALANCE OF SUCH ACCOUNT SHALL BE DISTRIBUTED TO THE
PARTICIPANT IN A LUMP SUM DISTRIBUTION ON OR ABOUT THE DATE THE FIRST
INSTALLMENT IS SCHEDULED TO BE MADE.


 


7.                                       CHANGE IN CONTROL.  IF A PARTICIPANT
INCURS A SEPARATION FROM SERVICE WITHIN SIXTY (60) DAYS FOLLOWING A CHANGE IN
CONTROL, THEN, NOTWITHSTANDING THE TIME AND MANNER OF DISTRIBUTION SPECIFIED IN
THE APPLICABLE IRREVOCABLE ELECTION FORM, THE CORPORATION SHALL DISTRIBUTE (OR
DIRECT THE TRUSTEE TO DISTRIBUTE) THE BALANCE OF THE PARTICIPANT’S ACCOUNT, IN
CASH, TO THE PARTICIPANT OR, IF APPLICABLE, TO THE PARTICIPANT’S BENEFICIARY OR
LEGAL REPRESENTATIVE, IN A SINGLE LUMP SUM DISTRIBUTION WITHIN THE NINETY

 

13

--------------------------------------------------------------------------------


 


(90)-DAY PERIOD FOLLOWING THE DATE OF SUCH SEPARATION FROM SERVICE. 
NOTWITHSTANDING THE FOREGOING, IF THE PARTICIPANT IS A SPECIFIED EMPLOYEE ON THE
DATE OF HIS SEPARATION FROM SERVICE, THE BALANCE OF THE PARTICIPANT’S ACCOUNT
SHALL BE DISTRIBUTED, IN CASH, IN A SINGLE LUMP SUM DISTRIBUTION ON THE FIRST
BUSINESS DATE THAT IS SIX MONTHS AFTER THE DATE OF SUCH PARTICIPANT’S SEPARATION
FROM SERVICE (OR, IF EARLIER, THE DATE OF SUCH PARTICIPANT’S DEATH).


 


8.                                       DISTRIBUTION IN THE EVENT OF INCOME
INCLUSION UNDER CODE SECTION 409A.  IF ANY PORTION OF A PARTICIPANT’S ACCOUNT IS
REQUIRED TO BE INCLUDED IN INCOME BY THE PARTICIPANT PRIOR TO RECEIPT DUE TO A
FAILURE OF THIS PLAN OR ANY AGGREGATED PLAN TO COMPLY WITH THE REQUIREMENTS OF
CODE SECTION 409A AND THE REGULATIONS, THE COMMITTEE MAY DETERMINE THAT SUCH
PARTICIPANT SHALL RECEIVE A DISTRIBUTION FROM THE PLAN IN AN AMOUNT EQUAL TO THE
LESSER OF: (I) THE PORTION OF HIS OR HER ACCOUNT REQUIRED TO BE INCLUDED IN
INCOME AS A RESULT OF THE FAILURE OF THE PLAN OR ANY AGGREGATED PLAN TO COMPLY
WITH THE REQUIREMENTS OF CODE SECTION 409A AND THE REGULATIONS, OR (II) THE
BALANCE OF THE PARTICIPANT’S ACCOUNT.


 


9.                                       DISTRIBUTION NECESSARY TO SATISFY
APPLICABLE TAX WITHHOLDING.  IF AN EMPLOYER IS REQUIRED TO WITHHOLD AMOUNTS TO
PAY THE PARTICIPANT’S PORTION OF THE FEDERAL INSURANCE CONTRIBUTIONS ACT (FICA)
TAX IMPOSED UNDER CODE SECTIONS 3101, 3121(A) OR 3121(V)(2) WITH RESPECT TO
AMOUNTS THAT ARE OR WILL BE PAID TO THE PARTICIPANT UNDER THE PLAN BEFORE THEY
OTHERWISE WOULD BE PAID, THE COMMITTEE MAY DETERMINE THAT SUCH PARTICIPANT SHALL
RECEIVE A DISTRIBUTION FROM THE PLAN IN AN AMOUNT EQUAL TO THE LESSER OF: 
(I) THE AMOUNT IN THE PARTICIPANT’S ACCOUNT OR (II) THE AGGREGATE OF THE FICA
TAXES IMPOSED AND THE INCOME TAX WITHHOLDING RELATED TO SUCH AMOUNT.


 


10.                                 DELAY IN PAYMENTS SUBJECT TO CODE
SECTION 162(M).  IN THE EVENT THE CORPORATION REASONABLY ANTICIPATES THAT IF THE
PAYMENT OF BENEFITS AS SPECIFIED HEREUNDER WOULD RESULT IN THE LOSS OF THE
CORPORATION’S FEDERAL INCOME TAX DEDUCTION WITH RESPECT TO

 

14

--------------------------------------------------------------------------------



 


SUCH PAYMENT DUE TO THE APPLICATION OF CODE SECTION 162(M), THE COMMITTEE MAY
DELAY THE PAYMENT OF ALL SUCH BENEFITS UNDER THIS ARTICLE V UNTIL (I) THE FIRST
TAXABLE YEAR IN WHICH THE CORPORATION REASONABLY ANTICIPATES, OR SHOULD
REASONABLY ANTICIPATE, THAT IF THE PAYMENT WERE MADE DURING SUCH YEAR, THE
DEDUCTION OF SUCH PAYMENT WOULD NOT BE BARRED BY APPLICATION OF CODE
SECTION 162(M) OR (II) DURING THE PERIOD BEGINNING WITH THE DATE OF THE
PARTICIPANT’S SEPARATION FROM SERVICE (OR, FOR SPECIFIED EMPLOYEES, THE FIRST
BUSINESS DATE THAT IS SIX (6) MONTHS AFTER THE DATE OF THE PARTICIPANT’S
SEPARATION FROM SERVICE) AND ENDING ON THE LATER OF (A) THE LAST DAY OF THE
TAXABLE YEAR OF THE CORPORATION WHICH INCLUDES SUCH DATE OR (B) THE 15TH DAY OF
THE THIRD MONTH FOLLOWING THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE
(OR, FOR SPECIFIED EMPLOYEES, THE FIRST BUSINESS DATE THAT IS SIX (6) MONTHS
AFTER THE DATE OF THE PARTICIPANT’S SEPARATION FROM SERVICE).


 


11.                                 DELAY FOR PAYMENTS IN VIOLATION OF FEDERAL
SECURITIES LAWS OR OTHER APPLICABLE LAW.  IN THE EVENT THE CORPORATION
REASONABLY ANTICIPATES THAT THE PAYMENT OF BENEFITS AS SPECIFIED HEREUNDER WOULD
VIOLATE FEDERAL SECURITIES LAWS OR OTHER APPLICABLE LAW, THE COMMITTEE MAY DELAY
THE PAYMENT UNDER THIS ARTICLE V UNTIL THE EARLIEST DATE AT WHICH THE
CORPORATION REASONABLY ANTICIPATES THAT MAKING OF SUCH PAYMENT WOULD NOT CAUSE
SUCH VIOLATION.


 


12.                                 DELAY FOR INSOLVENCY OR COMPELLING BUSINESS
REASONS.  IN THE EVENT THE CORPORATION DETERMINES THAT THE MAKING OF ANY PAYMENT
OF BENEFITS ON THE DATE SPECIFIED HEREUNDER WOULD JEOPARDIZE THE ABILITY OF THE
CORPORATION TO CONTINUE AS A GOING CONCERN, THE COMMITTEE MAY DELAY THE PAYMENT
OF BENEFITS UNDER THIS ARTICLE V UNTIL THE FIRST CALENDAR YEAR IN WHICH THE
CORPORATION NOTIFIES THE COMMITTEE THAT THE PAYMENT OF BENEFITS WOULD NOT HAVE
SUCH EFFECT.


 


13.                                 ADMINISTRATIVE DELAY IN PAYMENT.  THE
PAYMENT OF BENEFITS HEREUNDER SHALL BEGIN AT THE DATE SPECIFIED IN ACCORDANCE
WITH THE PROVISIONS OF THE FOREGOING PARAGRAPHS OF THIS ARTICLE V; PROVIDED
THAT, IN THE CASE OF ADMINISTRATIVE NECESSITY, THE

 

15

--------------------------------------------------------------------------------


 


PAYMENT OF SUCH BENEFITS MAY BE DELAYED UP TO THE LATER OF THE LAST DAY OF THE
CALENDAR YEAR IN WHICH PAYMENT WOULD OTHERWISE BE MADE OR THE 15TH DAY OF THE
THIRD CALENDAR MONTH FOLLOWING THE DATE ON WHICH PAYMENT WOULD OTHERWISE BE
MADE.  FURTHER, IF, AS A RESULT OF EVENTS BEYOND THE CONTROL OF THE PARTICIPANT
(OR FOLLOWING THE PARTICIPANT’S DEATH, THE PARTICIPANT’S BENEFICIARY), IT IS NOT
ADMINISTRATIVELY PRACTICABLE FOR THE PLAN ADMINISTRATOR TO CALCULATE THE AMOUNT
OF BENEFITS DUE TO PARTICIPANT AS OF THE DATE ON WHICH PAYMENT WOULD OTHERWISE
BE MADE, THE PAYMENT MAY BE DELAYED UNTIL THE FIRST CALENDAR YEAR IN WHICH
CALCULATION OF THE AMOUNT IS ADMINISTRATIVELY PRACTICABLE.


 


14.                                 NO PARTICIPANT ELECTION.  NOTWITHSTANDING
THE FOREGOING PROVISIONS, IF THE PERIOD DURING WHICH PAYMENT OF BENEFITS
HEREUNDER WILL BE MADE OCCURS, OR WILL OCCUR, IN TWO CALENDAR YEARS, THE
PARTICIPANT SHALL NOT BE PERMITTED TO ELECT THE CALENDAR YEAR IN WHICH THE
PAYMENT SHALL BE MADE.


 

B.                                     Designation of Beneficiary.  A
Participant shall deliver to the Corporation a written designation of
Beneficiary(ies) under the Plan, which designation may be amended or revoked
from time to time, without notice to, or consent of, any previously designated
Beneficiary.

 


1.                                       BENEFICIARY DESIGNATION MUST BE FILED
PRIOR TO PARTICIPANT’S DEATH.  NO DESIGNATION OF BENEFICIARY, AND NO AMENDMENT
OR REVOCATION THEREOF, SHALL BECOME EFFECTIVE IF DELIVERED TO THE CORPORATION
AFTER SUCH PARTICIPANT’S DEATH, UNLESS THE COMMITTEE SHALL DETERMINE SUCH
DESIGNATION, AMENDMENT OR REVOCATION TO BE VALID.


 


2.                                       ABSENCE OF BENEFICIARY.  IN THE ABSENCE
OF AN EFFECTIVE DESIGNATION OF BENEFICIARY, OR IF NO BENEFICIARY DESIGNATED
SHALL SURVIVE THE PARTICIPANT, THEN THE BALANCE OF THE PARTICIPANT’S ACCOUNT
SHALL BE PAID TO THE PARTICIPANT’S ESTATE.

 

16

--------------------------------------------------------------------------------

 


ARTICLE VI


 


AMENDMENT OR TERMINATION


 

A.                                   Amendment of Plan.  This Plan may be
amended at any time in the sole discretion of the Committee or the Board, by
written resolution, to the extent that such amendment complies with applicable
laws including Code Section 409A and the Regulations promulgated thereunder.  No
such amendment shall affect the time of distribution of any Incentive Awards
earned prior to the effective date of such amendment except as the Committee or
the Board may determine to be necessary to carry out the purpose of the Plan. 
In addition, no such amendment shall make the Trust revocable.

 

B.                                     Termination of Plan.  The Plan may be
terminated at any time in the sole discretion of the Committee or the Board by a
written instrument executed by its members.  Following the termination of the
Plan, the Participants’ Accounts may be liquidated in accordance with one of the
following:

 


1.                                       THE TERMINATION AND LIQUIDATION OF THE
PLAN WITHIN TWELVE (12)  MONTHS OF A COMPLETE DISSOLUTION OF THE CORPORATION
TAXED UNDER SECTION 331 OF THE CODE OR WITH THE APPROVAL OF A BANKRUPTCY COURT
PURSUANT TO 11 U.S.C. § 503(B)(1)(A); PROVIDED THAT THE AMOUNTS DEFERRED UNDER
THIS PLAN ARE INCLUDED IN THE PARTICIPANTS’ GROSS INCOMES IN THE LATEST OF THE
FOLLOWING YEARS (OR, IF EARLIER, THE TAXABLE YEAR IN WHICH THE AMOUNT IS
ACTUALLY OR CONSTRUCTIVELY RECEIVED): (I) THE CALENDAR YEAR IN WHICH THE PLAN IS
TERMINATED; (II) THE FIRST CALENDAR YEAR IN WHICH THE AMOUNT IS NO LONGER
SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE; OR (III) THE FIRST CALENDAR YEAR IN
WHICH THE PAYMENT IS ADMINISTRATIVELY PRACTICABLE.


 


2.                                       THE TERMINATION AND LIQUIDATION OF THE
PLAN PURSUANT TO IRREVOCABLE ACTION TAKEN BY THE COMMITTEE OR THE CORPORATION
WITHIN THE THIRTY (30) DAYS PRECEDING OR THE TWELVE (12) MONTHS FOLLOWING A
CHANGE IN CONTROL; PROVIDED THAT ALL AGGREGATED PLANS

 

17

--------------------------------------------------------------------------------


 


ARE TERMINATED AND LIQUIDATED WITH RESPECT TO EACH PARTICIPANT THAT EXPERIENCED
THE CHANGE IN CONTROL, SO THAT UNDER THE TERMS OF THE TERMINATION AND
LIQUIDATION, ALL SUCH PARTICIPANTS ARE REQUIRED TO RECEIVE ALL AMOUNTS OF
DEFERRED COMPENSATION UNDER THIS PLAN AND ANY OTHER AGGREGATED PLANS WITHIN
TWELVE (12) MONTHS OF THE DATE THE COMMITTEE OR THE CORPORATION IRREVOCABLY
TAKES ALL NECESSARY ACTION TO TERMINATE AND LIQUIDATE THIS PLAN AND THE
COMMITTEE OR THE CORPORATION, AS THE CASE MAY BE, TAKES ALL NECESSARY ACTION TO
TERMINATE AND LIQUIDATE SUCH OTHER AGGREGATED PLANS;


 


3.                                       THE TERMINATION AND LIQUIDATION OF THE
PLAN, PROVIDED THAT: (I) THE TERMINATION AND LIQUIDATION DOES NOT OCCUR
PROXIMATE TO A DOWNTURN IN THE CORPORATION’S FINANCIAL HEALTH; (2) THE COMMITTEE
OR THE CORPORATION, AS THE CASE MAY BE, TERMINATES AND LIQUIDATES ALL AGGREGATED
PLANS; (3) NO PAYMENTS IN LIQUIDATION OF THIS PLAN ARE MADE WITHIN TWELVE (12)
MONTHS OF THE DATE THE COMMITTEE OR THE CORPORATION IRREVOCABLY TAKES ALL
NECESSARY ACTION TO TERMINATE AND LIQUIDATE THIS PLAN, OTHER THAN PAYMENTS THAT
WOULD BE PAYABLE UNDER THE TERMS OF THIS PLAN IF THE ACTION TO TERMINATE AND
LIQUIDATE THIS PLAN HAD NOT OCCURRED; (4) ALL PAYMENTS ARE MADE WITHIN TWENTY
FOUR (24) MONTHS OF THE DATE ON WHICH THE COMMITTEE OR THE CORPORATION
IRREVOCABLY TAKES ALL ACTION NECESSARY TO TERMINATE AND LIQUIDATE THIS PLAN; AND
(5) THE CORPORATION DOES NOT ADOPT A NEW AGGREGATED PLAN AT ANY TIME WITHIN
THREE (3) YEARS FOLLOWING THE DATE ON WHICH THE COMMITTEE OR THE CORPORATION
IRREVOCABLY TAKES ALL ACTION NECESSARY TO TERMINATE AND LIQUIDATE THE PLAN.


 


ARTICLE VII

 


AUDITING OF ACCOUNTS AND STATEMENTS TO PARTICIPANTS


 

A.                                   Auditing of Accounts.  The Plan shall be
audited from time to time as directed by the Committee by auditors selected by
the Committee.

 

18

--------------------------------------------------------------------------------


 

B.                                     Statements to Participants.  Statements
will be provided to Participants under the Plan on at least an annual basis.

 

C.                                     Fees and Expenses of Administration. 
Accounts of Participants shall be charged for fees of the Trustee and expenses
of administration of the Plan.

 

D.                                    Noncompliance.  If this Plan fails to meet
the requirements of, or fails to be operated in accordance with, Code
Section 409A and the Regulations promulgated thereunder, Incentive Awards
deferred for a Participant under this Plan and any Aggregated Plan (and all
earnings thereon) with respect to such Participant are includible in the
Participant’s gross income for the taxable year in which they were earned to the
extent they are not subject to a “substantial risk of forfeiture” and not
previously included in such Participant’s gross income.  The amount of tax owed
by the Participant shall be increased by the amount of interest at the
underpayment rate, plus 1%.  A 20% excise tax on the amount required to be
included in the Participant’s income will also be assessed.  The Corporation
intends for the Plan to be operated in accordance with all applicable laws, but
in the event that the Plan fails to meet the requirements or fails to be
operated in accordance with applicable laws, the Corporation will not be
responsible for any assessment of income tax, late fee, and/or excise tax.  Such
amounts will solely be the responsibility of each affected Participant.

 


ARTICLE VIII


 


MISCELLANEOUS PROVISIONS


 

A.                                   Vesting of Accounts.  Each Participant
shall be fully vested in his or her Account.

 

B.                                     Prohibition Against Assignment.  Benefits
payable to Participants and their Beneficiaries under the Plan may not be
anticipated, assigned (either at law or in equity), alienated, sold,
transferred, pledged or encumbered in any manner, nor may they be subjected to
attachment, garnishment, levy, execution or other legal or equitable process for
the debts, contracts, liabilities, engagements or acts of any Participant or
Beneficiary.  It will not, however,

 

19

--------------------------------------------------------------------------------


 

be deemed a violation of this Article VIII(B) to comply with a domestic
relations order, pursuant to procedures established by the Committee.

 

C.                                     No Employment Contract.  Nothing in the
Plan is intended to be construed, or shall be construed, as constituting an
employment contract between the Employer and any Participant nor shall any Plan
provision affect the Employer’s right to discharge any Participant for any
reason or for no reason.

 

D.                                    Successors Bound.  An Irrevocable Election
Form submitted by or on behalf of a Participant shall be binding upon and inure
to the benefit of the Corporation, its successors and assigns, and to the
Participant and to the Participant’s Beneficiaries, heirs, executors,
administrators and other legal representatives.

 

E.                                      Prohibition Against Loans.  The
Participant may not borrow any Incentive Award Deferrals from the Corporation
(or the Trust) nor utilize his or her Account as security for any loan from the
Employer.

 

F.                                      Administration By Committee. 
Responsibility for administration of the Plan shall be vested in the Committee. 
To the extent permitted by law, the Committee may delegate any authority it
possesses to the Plan Administrator(s).  This includes the power and authority
to comply with the withholding and reporting requirements of Code Section 409A
and the Regulations promulgated thereunder.  To the extent the Committee has
delegated authority concerning a matter to the Plan Administrator(s), any
reference in the Plan to the “Committee” insofar as it pertains to such matter,
shall refer likewise to the Plan Administrator(s).

 

G.                                     Governing Law and Rules of Construction. 
This Plan shall be governed in all respects, whether as to construction,
validity or otherwise, by applicable federal law and, to the extent that federal
law is inapplicable, by the laws of the State of Delaware and also in accordance
with Code Section 409A and the Regulations promulgated thereunder.  It is the
intention of the Corporation that the Plan established hereunder be “unfunded”
for income tax

 

20

--------------------------------------------------------------------------------


 

purposes and for purposes of Title I of ERISA, and the provisions hereof shall
be construed in a manner to carry out that intention.

 

H.                                    Power to Interpret.  This Plan shall be
interpreted and effectuated to comply with the applicable requirements of ERISA,
the Code and other applicable tax law principles; and all such applicable
requirements are hereby incorporated herein by reference.  Subject to the above,
the Committee shall have the sole and absolute discretion to construe and
interpret this Plan, including but not limited to all provisions of this Plan
relating to eligibility for benefits and the amount, manner and time of payment
of benefits, any such construction and interpretation by the Committee and any
action taken thereon in good faith by the Plan Administrator(s) to be final and
conclusive upon any affected party.  The Committee shall also have the sole and
absolute discretion to correct any defect, supply any omission, or reconcile any
inconsistency in such manner and to such extent as the Committee shall deem
proper to carry out and put into effect this Plan; and any construction made or
other action taken by the Committee pursuant to this Article VIII(H) shall be
binding upon such other party and may be relied upon by such other party.

 

I.                                         Compliance & Severability.  It is the
Corporation’s intent to comply with all applicable tax and other laws, including
Code Section 409A and the Regulations promulgated thereunder, so that all rights
under the Plan will be limited as necessary in the judgment of the Committee to
conform therewith.  Therefore, consistent with the effectuation of the purposes
hereof, each provision of this Plan shall be treated as severable, to the end
that, if any one or more provisions shall be adjudged or declared illegal,
invalid or unenforceable, this Plan shall be interpreted, and shall remain in
full force and effect, as though such provision or provisions had never been
contained herein.

 

J.                                        Claims Procedures.  Any claim for
benefits under the Plan, must be made pursuant to ERISA claims procedures, a
copy of which is attached as Exhibit B.

 

21

--------------------------------------------------------------------------------


 

K.                                    Effective Date.  The effective date of
this amendment and restatement shall be December 31, 2008, except as otherwise
expressly stated herein.

 

22

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CHANGE OF CONTROL

 

A.                                 For the purpose of this Plan, a “Change of
Control” shall mean:

 

1.                                        The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (i) the then outstanding shares of common
stock of the Corporation (the “Outstanding Corporation Common Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”); provided, however, that for
purposes of this subsection 1, the following acquisitions shall not constitute a
Change of Control:  (i) any acquisition directly from the Corporation, (ii) any
acquisition by the Corporation, (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any
corporation controlled by the Corporation or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection A.3. of this Exhibit A; or

 

2.                                        Individuals who, as of the date
hereof, constitute the Corporation’s Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Corporation’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result

 

A-1

--------------------------------------------------------------------------------


 

of an actual or threatened election contest with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

3.                                       Consummation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the Corporation’s assets (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the company resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Corporation Common Stock and Outstanding
Corporation Voting Securities, as the case may be, (ii) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Corporation or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then outstanding shares of common stock of the
company resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such corporation except to the extent
that such ownership existed prior to the Business Combination and (iii) at least
a

 

A-2

--------------------------------------------------------------------------------


 

majority of the members of the board of directors of the company resulting from
such Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

 

4.                                        Approval by the Corporation’s
stockholders of a complete liquidation or dissolution of the Corporation.

 

B.                                   With respect to any Award subject to
Section 409A of the Code, and for purposes of Section B of Article VI, the
definition of “Change of Control” shall mean:

 

1.                                        any one person, or more than one
person acting as a group, acquires ownership of stock of the Corporation that,
together with stock held by such person or group, constitutes more than 50% of
the total fair market value or total voting power of the stock of the
Corporation;

 

2.                                        any one person, or more than one
person acting as a group, acquires (or has acquired during any twelve (12) month
period) ownership of stock of the Corporation possessing 30% or more of the
total voting power of the stock of the Corporation;

 

3.                                        a majority of the members of the Board
is replaced during any twelve (12) month period by directors whose appointment
is not endorsed by a majority of the members of the Board before the date of the
appointment or election; or

 

4.                                        any one person, or more than one
person acting as a group, acquires (or has acquired during any twelve (12) month
period) assets from the Corporation that have a total gross fair market value
equal to or more than 40% of the total gross

 

A-3

--------------------------------------------------------------------------------


 

fair market value of all of the assets of the Corporation immediately before
such acquisition or acquisitions.

 

The determination of whether a Change of Control has occurred under this
Section B of Exhibit A shall be made by the Committee in accordance with the
provisions of Code Section 409A and the Regulations promulgated thereunder.

 

A-4

--------------------------------------------------------------------------------

 

EXHIBIT B

 

CLAIM REVIEW PROCEDURES

 

I.                                       Claims Based on Determination of
Disability

 

a.                                       Claim for Benefits.  In the event that
a Participant or Beneficiary is denied a claim for benefits under this Plan that
is based on a finding of Disability, the Plan Administrator will, within a
reasonable period of time, but not later than forty-five (45) days after its
receipt of the claim, provide the claimant a written statement, which shall be
delivered or mailed to the claimant by certified or registered mail to his last
known address, and which shall contain the following:

 

(1)                                  the specific reason or reasons for the
denial of benefits;

 

(2)                                  a specific reference to the pertinent
provisions of the Plan upon which the denial is based;

 

(3)                                  a description of any additional material or
information that is necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary;

 

(4)                                  an explanation of the Plan’s review
procedures and the time limits applicable to such procedures, as provided below,
including a statement of the claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended, following an adverse benefit determination on review;

 

(5)                                  if an internal rule, guideline, protocol,
or other similar criterion was relied upon in making the adverse determination,
either the specific rule, guideline, protocol, or other similar criterion, or a
statement that such a rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination and that a copy of such rule,
guideline, protocol, or other criterion will be provided free of charge to the
claimant upon request; and

 

B-1

--------------------------------------------------------------------------------


 

(6)                                  if the adverse benefit determination is
based on a medical necessity or experimental treatment or similar exclusion or
limit, either an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Plan to the claimant’s medical
circumstances, or a statement that such explanation will be provided free of
charge upon request.

 

In the event that the Plan Administrator determines that an extension is
necessary due to matters beyond the control of the Plan, the Plan Administrator
will provide the claimant with the written statement described above not later
than seventy-five (75) days after receipt of the claimant’s claim, but, in that
event, the Plan Administrator will furnish the claimant, within forty-five (45)
days after its receipt of the claim, written notification of the extension
explaining the circumstances requiring the extension and the date by which the
Plan Administrator expects to render a decision.  If, prior to the end of the
first thirty (30)-day extension, the Plan Administrator determines that, due to
matters beyond the control of the Plan, a decision cannot be rendered within
that extension period, the period for making the determination may be extended
for up to an additional thirty (30) days, provided that the Plan Administrator
notifies the claimant, prior to the expiration of the first thirty (30)-day
extension period, of the circumstances requiring the extension and the date as
of which the Plan Administrator expects to render a decision.  In the case of
any extension under this paragraph, the notice of extension shall specifically
explain the standards on which entitlement to a benefit is based, the unresolved
issues that prevent a decision on the claim, and the additional information
needed to resolve those issues, and the claimant shall be afforded at least
forty-five (45) days within which to provide the specified information.

 

b.                                      Appeals.  Within one hundred eighty
(180) days after receipt of a notice of a denial of benefits as provided above,
if the claimant disagrees with the denial of benefits, the claimant or his
authorized representative may request, in writing, a review of his claim by one
or more fiduciaries appointed by the Plan Administrator to conduct a review of
the claim.  The

 

B-2

--------------------------------------------------------------------------------


 

claimant or his authorized representative may request to appear before the
appointed fiduciary for the review. The claimant will be given the opportunity
to submit written comments, documents, records, and other information relating
to the claim for benefits.  The claimant will be provided, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits, as provided in
Department of Labor regulations.  In conducting its review, the fiduciary will
consider all comments, documents, records, and other information relating to the
claim submitted by the claimant or his authorized representative, whether or not
such information was submitted or considered in the initial benefit
determination.

 

The review will not afford deference to the initial adverse benefit
determination and will be conducted by an appropriate named fiduciary of the
Plan who is neither the individual who made the adverse benefit determination
that is the subject of the appeal, nor the subordinate of that individual.  If
the adverse benefit determination is based in whole or in part on a medical
judgment, including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate, the appropriate named fiduciary will consult
with a health care professional who has appropriate training and experience in
the field of medicine involved in the medical judgment.  The health care
professional will be an individual who is neither an individual who was
consulted in connection with the adverse benefit determination that is the
subject of the appeal, nor the subordinate of any such individual.  Any medical
or vocational experts whose advice was obtained on behalf of the Plan in
connection with a claimant’s adverse benefit determination will be identified
upon written request by the claimant or his authorized representative, without
regard to whether the advice was relied upon in making the benefit
determination.

 

Within a reasonable period of time, but not later than forty-five (45) days
after receipt of a written application for review of his claim, the fiduciary
will notify the claimant of the decision on review by delivery or by certified
or registered mail to his last known address; provided,

 

B-3

--------------------------------------------------------------------------------


 

however, in the event that special circumstances require an extension of time
for processing such application, the fiduciary will notify the claimant of the
decision not later than ninety (90) days after receipt of such application, but,
in that event, the fiduciary will furnish the claimant, within forty-five (45)
days after its receipt of the application, written notification of the extension
explaining the circumstances requiring the extension and the date that it is
anticipated that the decision will be furnished. The decision will be in writing
and will include the specific reasons for the decision presented in a manner
calculated to be understood by the claimant and will contain reference to all
relevant Plan provisions on which the decision was based, as well as a statement
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and a statement of
the claimant’s right to bring an action under Section 502(a) of the Employee
Retirement Income Security Act of 1974. The notification will also include: 
(i)  if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination, either the specific rule,
guideline, protocol, or other similar criterion, or a statement that such rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that a copy of the rule, guideline, protocol, or other
similar criterion will be provided free of charge to the claimant upon request; 
and (ii)  if the adverse benefit determination is based on a medical necessity
or experimental treatment or similar exclusion or limit, either an explanation
of the scientific or clinical judgment for the determination, applying the terms
of the Plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.  The decision will be
final and conclusive.

 

2.                                     Claims Not Based on Determination of
Disability.

 

a.                                       Claim for Benefits.  In the event that
a Participant or Beneficiary is denied a claim for benefits under this Plan,
other than a claim based on a determination of Disability, the Plan
Administrator will, within a reasonable period of time, but not later than
ninety (90) days after its

 

B-4

--------------------------------------------------------------------------------


 

receipt of the claim, provide the claimant a written statement, which shall be
delivered or mailed to the claimant by certified or registered mail to his last
known address, and which will contain the following:

 

(1)                                  the specific reason or reasons for the
denial of benefits;

 

(2)                                  a specific reference to the pertinent
provisions of the Plan upon which the denial is based;

 

(3)                                  a description of any additional material or
information that is necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and

 

(4)                                  an explanation of the review procedures and
the time limits applicable to such procedures, as provided below, including a
statement of the claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974 following
an adverse benefit determination on review.

 

In the event that the Plan Administrator determines that an extension is
necessary due to matters beyond the control of the Plan, the Plan Administrator
will provide the claimant with the written statement described above not later
than one hundred eighty (180) days after receipt of the claimant’s claim, but,
in that event, the Plan Administrator will furnish the claimant, within ninety
(90) days after its receipt of the claim, written notification of the extension
explaining the special circumstances requiring the extension and the date by
which the Plan Administrator expects to render a decision.

 

b.                                      Appeals.  Within sixty (60) days after
receipt of a notice of a denial of benefits as provided above, if the claimant
disagrees with the denial of benefits, the claimant or his authorized
representative may request, in writing, that the Plan Administrator review his
claim and may request to appear before the Plan Administrator for the review.
The claimant will be given the opportunity to submit written comments,
documents, records, and other information relating to the claim for benefits. 
The claimant will be provided, upon request and free of

 

B-5

--------------------------------------------------------------------------------


 

charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, as provided in
Department of Labor regulations.  In conducting its review, the Plan
Administrator will consider all comments, documents, records, and other
information relating to the claim submitted by the claimant or his authorized
representative, whether or not such information was submitted or considered in
the initial benefit determination.

 

Within a reasonable period of time, but not later than sixty (60) days after
receipt by the Plan Administrator of a written application for review of his
claim, the Plan Administrator will notify the claimant of its decision on review
by delivery or by certified or registered mail to his last known address;
provided, however, in the event that special circumstances require an extension
of time for processing such application, the Plan Administrator will so notify
the claimant of its decision not later than one hundred twenty (120) days after
receipt of such application, but, in that event, the Plan Administrator will
furnish the claimant, within sixty (60) days after its receipt of such
application, written notification of the extension explaining the special
circumstances requiring the extension and the date that it is anticipated that
its decision will be furnished. The decision of the Plan Administrator will be
in writing and will include the specific reasons for the decision presented in a
manner calculated to be understood by the claimant and will contain reference to
all relevant Plan provisions on which the decision was based, as well as a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits, and a statement of
the claimant’s right to bring an action under Section 502(a) of the Employee
Retirement Income Security Act of 1974.  The decision of the Plan Administrator
will be final and conclusive.

 

B-6

--------------------------------------------------------------------------------
